—Order unanimously reversed on the law without costs, motion granted and complaint dismissed. Memorandum: Supreme Court erred in denying defendant’s motion for summary judgment dismissing the complaint. Plaintiff failed to raise a factual issue whether the defect noted on a record of complaints maintained by defendant’s Department of Public Works is the same defect that allegedly caused her accident and injuries (see, Ortsman v Town of Oyster Bay, 178 AD2d 588). Plaintiff submitted no evidence to show that the 1989 complaint of a "low spot” in the road in front of 357 Elm Street, which condition the City asserted was repaired the same day, referred to the crumbling and broken condition of the curb or curb cut that allegedly caused her to fall five years later. (Appeal from Order of Supreme Court, Onondaga County, Major, J.—Prior Notice.) Present—Denman, P. J., Lawton, Wesley, Doerr and Balio, JJ.